                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


EMANUEL ROSS individually and
on behalf of DR, minor child,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-0537

DANIELLE RAKES,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that Plaintiff’s Complaint be dismissed for lack of subject matter jurisdiction;

Plaintiff’s pending motions be denied, as moot; Defendant’s counterclaims be dismissed for failure

to state a claim, and this action be removed from the docket of the Court. Neither party has filed

objections to the Magistrate Judge=s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and ORDERS that Plaintiff’s Complaint be DISMISSED for lack of

subject matter jurisdiction; Plaintiff’s pending motions be DENIED, as moot; Defendant’s

counterclaims be DISMISSED for failure to state a claim, and this action be REMOVED from

the docket of the Court, consistent with the findings and recommendations.
       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      November 26, 2018




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
